—Appeal by defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered May 30, 1984, convicting him of arson in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was accused of acting in concert with one Curtis *683Craig to start a fire in a building occupied by defendant and his family. Craig, who testified at the trial, maintained that because defendant had admittedly started a previous fire at his former residence he needed an alibi and thus solicited Craig’s assistance. Evidence of this previous fire was properly admitted into evidence with appropriate limiting instructions to establish defendant’s motive in soliciting an accomplice (see, People v Schwartzman, 24 NY2d 241, 246, cert denied 396 US 846; People v Connally, 105 AD2d 797, 797-798; People v Vincek, 75 AD2d 412, 415).
In addition, such evidence was admissible because it was inextricably interwoven into the transaction forming the basis of the charge (see, People v Vails, 43 NY2d 364; People v Gantz, 104 AD2d 692) and completed the narrative of the episode (see, People v Gines, 36 NY2d 932).
We have examined defendant’s remaining contention and find it to be without merit. Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.